Order entered June 10, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00057-CV

    NOVO POINT, LLC, QUANTEC, LLC, RPV, LTD., AND JEFFREY
                      BARON, Appellants

                                        V.

                       ELISSA KATZ, ET AL., Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01898-D

                                     ORDER

      By letter dated May 20, 2021, we directed Dallas County Clerk John F.

Warren to file, no later than June 1, 2021, a supplemental clerk’s record containing

a copy of the trial court’s January 22, 2021 order denying plaintiffs’ emergency

application for temporary injunction. To date, however, it has not been filed.

Accordingly, we ORDER Mr. Warren to file the requested supplemental record no

later than June 15, 2021.
      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                        /s/   CRAIG SMITH
                                              JUSTICE